Citation Nr: 0602955	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Evaluation of internal derangement, left knee with medial 
relations, currently evaluated as 10 percent disabling.  

2.	Service connection for vision impairment (claimed as 
problems with eye sight).

3.	Service connection for Bell's palsy.

4.	Service connection for lung condition.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1969 to August 
1973.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

Before proceeding, the Board notes that it has considered 
whether the veteran's appeal is timely.  On the one hand, the 
Board notes that there is no date stamp on the VA Form I-9 
indicating the date of receipt of the substantive appeal.  On 
the other hand, there is no evidence which demonstrates 
affirmatively that the appeal was untimely.  As such, the 
Board will accept the RO's determination that the veteran's 
appeal was filed in a timely manner.  

The issues of service connection for a vision disorder and 
for Bell's palsy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.	The veteran's left knee disorder is productive of slight 
lateral subluxation.  

2.	The veteran has full range of motion in his left leg.  

3.	The veteran's left knee is limited by pain.  

4.	The veteran's lung disorder is not related to active 
service.  




CONCLUSIONS OF LAW

1.	The schedular criteria for a 20 percent evaluation, but 
not higher, for a left knee disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2005); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997). 

2.	A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected left knee disability, and is seeking service 
connection for a lung disorder.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the merits of the veteran's claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in March 2002, a Statement of the Case issued 
in January 2004, two Supplemental Statements of the Case 
issued in July 2005 and October 2005, and a letter from the 
RO issued in April 2001.      

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
the April 2001 letter, the RO provided the veteran with 
information about the new rights and responsibilities 
provided under the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  And the RO provided notification to 
the veteran before the RO adjudicated his claim in March 
2002.  Pelegrini v. Principi, 18 Vet. App. 112 (2004)(a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).   

The Board notes that the RO did not state expressly in the 
April 2001 letter that the veteran should submit any 
pertinent evidence in his possession, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claims.  38 C.F.R. § 3.159 (b)(1) (2005); 
Pelegrini, 18 Vet. App. at 121.  Nevertheless - based on the 
rating decision, the Statement of the Case, and the two 
Statements of the Case - the Board finds that the veteran was 
sufficiently notified of the need to submit evidence in his 
possession to substantiate his claims.  A generalized request 
for any other evidence pertaining to the claims would have 
been superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 126 (2005)("a complying notice 
need not necessarily use the exact language of the regulation 
so long as that notice properly conveys to a claimant the 
essence of the regulation.")

The Board finds that the rating decision, the Statement of 
the Case, the Supplemental Statements of the Case, and the 
notification letter provided by the RO specifically satisfy 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained medical records pertaining to the claims.  The Board 
notes, moreover, that there does not appear to be any 
currently outstanding medical records that are relevant to 
this appeal.  And with regard to the veteran's increased 
rating claim for the left knee disorder, the RO provided the 
veteran with VA compensation examinations which appear 
adequate for rating purposes.  

The RO did not provide a compensation examination for the 
veteran's lung disorder claim, however.  In considering 
whether this is necessary here, VA must determine whether the 
evidence shows that the veteran has a current disability, or 
has persistent or recurrent symptoms of a disability, and 
whether the evidence indicates that the disability or 
symptoms may be associated with the veteran's active service.  
38 U.S.C.A. § 5103A(d).  If no "reasonable possibility" 
exists that a medical examination would aid the veteran in 
substantiating a claim, VA need not provide an examination 
with respect to that claim.  Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In assessing the veteran's claim here, the Board finds that 
no reasonable possibility exists that VA examination and 
medical opinion would aid in substantiating the veteran's 
service connection claim for a lung disorder.  The record 
already contains sufficient evidence demonstrating that the 
veteran currently has a lung disorder.  There is therefore no 
need for an additional examination to determine the veteran's 
current disorder.  And, as is further addressed below, the 
record contains no objective evidence that the veteran 
incurred the lung disorder during active service.  Conducting 
a medical examination for purposes of rendering an opinion 
would serve no purpose in this case - there is no factual 
predicate of in-service injury or disease on which an 
examiner could base a nexus opinion connecting the current 
residuals to past service.  Given this, the Board finds that 
no reasonable possibility exists that a medical examination 
and opinion would aid the veteran in substantiating his 
service connection claim for a lung disorder.  Id. at 517-
518.   

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating 

The record shows that the RO service connected the veteran's 
left knee disability in June 1974 at 10 percent disabling.  
The veteran now claims that the medical evidence of record 
supports a higher evaluation.  For the reasons set forth 
below, the Board agrees with the veteran's claim.  Based on 
evidence of slight subluxation, arthritis, and pain on 
motion, the Board finds a 20 percent rating warranted for 
this disorder.    

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is essential in determining the level of current 
impairment that the disability is considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran underwent compensation examination in April 2001 
and September 2005.  

The April 2001 examiner noted that the veteran's left knee 
appeared normal.  He found the veteran's range of motion 
between 0 to 140 degrees with normal drawer and McMurray's 
tests.  He also noted that the veteran had degenerative joint 
disease in his left knee, that he experienced tenderness 
below the left kneecap, and that he could only flex to 90 
degrees on weight bearing due to pain.  

The September 2005 examiner also found full range of motion 
between 0 and 140 degrees.  He found that the veteran's left 
knee appeared within normal limits, that the veteran's feet 
did not reveal any signs of abnormal weight bearing, and that 
the veteran's posture was within normal limits.  He found the 
drawer and McMurray's tests to be within normal limits.  But 
this examiner also found degenerative joint disease in the 
left knee, noted crepitus in the left knee, noted that the 
veteran had a limp on his left side which required a brace 
for ambulation, and noted that pain had a major functional 
impact on the left knee.    

Moreover, a December 2002 radiology examination found 
tricompartmental arthritis in the left knee, and "slight 
lateral subluxation of the proximal left tibia."  

The RO service connected the veteran's left knee disability 
under Diagnostic Code 5257 of 38 C.F.R. § 4.71a.  Under this 
provision, a 10 percent rating is warranted with slight 
recurrent subluxation or lateral instability, a 20 percent 
rating with moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation with severe knee 
impairment with recurrent subluxation or lateral instability.

Based on the medical evidence, the Board finds a rating in 
excess of 10 percent unwarranted under DC 5257 - though the 
record shows slight subluxation, the record lacks evidence of 
moderate or severe subluxation or lateral instability.      

Nevertheless, based on the medical evidence showing arthritis 
and pain on motion in the left knee, the Board finds an 
additional 10 percent rating warranted here.  VA's General 
Counsel has indicated that when a knee disability is rated 
under Diagnostic Code 5257, and there is also evidence of 
arthritis, then separate ratings may be assigned under 
Diagnostic Code 5257 and Diagnostic Code 5003.  See 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).  

Under Code 5003, degenerative arthritis is rated under 
limitation of motion codes of the affected parts.  38 C.F.R. 
§ 4.71a, Code 5003.  Codes 5260 and 5261 pertain to 
limitation of motion of the knee.  Where the medical evidence 
demonstrates at least a noncompensable rating assignment 
based on limitation of motion, a separate 10 percent rating 
for arthritis is warranted under either Diagnostic Code 5260 
or Diagnostic Code 5261.  Where the evidence does not reveal 
limitation of motion sufficient to satisfy the criteria for 
at least a noncompensable evaluation under those Code 
sections, a separate rating may nonetheless be assigned for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 if 
range of motion is inhibited by pain.  VAOPGCPREC 9-98.  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In this matter, the record does not reveal any substantial 
limitation of motion in the veteran's left knee.  As noted, 
the April 2001 and September 2005 examiners found full range 
of motion between 0 and 140 degrees.  As Diagnostic Code 5260 
contemplates a noncompensable evaluation where there is 
limitation of knee flexion to 60 degrees, a disability 
evaluation cannot be assigned under Diagnostic Code 5260.  
See 38 C.F.R. § 4.71a.  As Diagnostic Code 5261 contemplates 
a noncompensable evaluation with limitation of knee extension 
to 5 degrees, a disability evaluation cannot be assigned 
under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.  
Nevertheless, each of these examiners found pain on motion in 
the left knee.  Based on these findings, and the x-ray 
findings of arthritis, the Board concludes that a 10 percent 
disability evaluation is appropriate here under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.59; Lichtenfels, 1 Vet. App. 
484; VAOPGCPREC 9-98.  
       
The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this case the evidence shows the 
veteran's subjective complaints of fatigue and lack of 
endurance.  The clinical evidence, however, does not 
objectively support a higher rating based upon these claims.  
Both compensation examiners, after noting the veteran's pain, 
found the veteran's disability unlimited by fatigue, 
weakness, lack or endurance, or lack of incoordination.  

As such, the Board finds that a 20 percent evaluation is 
appropriate for the veteran's left knee disorder.  See 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257; 
Lichtenfels, 1 Vet. App. 484; VAOPGCPREC 9-98.  

Finally, the evidence does not reflect that the veteran's 
left knee disorder has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  The Merits of the Claim for Service Connection 

The veteran claims that he incurred a lung disorder as a 
result of his duties as a welder while serving on active 
duty.  For the reasons set forth below, the Board disagrees 
with the veteran's claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this matter, the Board finds that the record supports the 
veteran's claim to a current lung disorder.  A July 2005 
letter from the VA Medical Center in Oklahoma City, Oklahoma 
noted a diagnosis for the veteran of chronic obstructive 
pulmonary disease (COPD).  As such, the first element of Pond 
is established for this claim.  Pond, 12 Vet. App. at 346.  

The record does not support the second and third elements of 
Pond, however.  As to the second element, there is no 
evidence of record demonstrating that the veteran incurred a 
lung injury or disease in service.  In fact, the evidence 
indicates that he did not - a January 1972 radiology 
examination found the veteran's chest to be normal, while the 
separation reports of medical examination and history are 
negative for any lung problems.  The Board has noted moreover 
that the veteran's March 2001 service connection claim for a 
lung disorder followed active service by over 27 years.  
Based on the entirety of the record, the evidence fails to 
show that the veteran had a chronic disorder during service, 
or experienced a continuity of symptomatology following 
service.  38 C.F.R. § 3.303(b).  As such, the second element 
of Pond is not established here.  Pond, 12 Vet. App. at 346.  
As to the third element of Pond, the Board likewise finds the 
record lacking.  There is no medical evidence of record of a 
nexus between the veteran's current COPD and his service.  
Pond, 12 Vet. App. at 346.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

ORDER

A disability evaluation of 20 percent, but not higher, for 
the service-connected left knee disorder is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  

Entitlement to service connection for a lung disorder is 
denied.  


REMAND

The veteran contends that service caused a current Bell's 
palsy disorder.  In support, the veteran notes service 
medical records which demonstrate that, while on active duty, 
the veteran was diagnosed with Bell's palsy.  He also 
submitted a July 2005 private medical opinion which suggests 
that the veteran has current residuals of the inservice 
Bell's palsy disorder.  

The veteran also claims that service caused a current vision 
disorder.  He contends that his Bell's palsy disorder creates 
disturbance in his left eye, and that, alternatively, his 
welding duties during active duty caused scarring in his 
eyes.  

The Board notes that VA medical compensation examinations 
were not conducted to determine whether the veteran currently 
has these disorders, and if he does, whether the disorders 
are related to service.    

Accordingly, this matter is remanded for the following 
actions:  

1.  The RO should schedule the veteran 
for VA medical examinations with 
appropriate specialists to inquire into 
the veteran's service connection claims 
for Bell's palsy residuals and a vision 
disorder.     

2.  If either examiner finds that the 
veteran has the claimed disorder, the 
examiner should then advance an opinion 
as to the likelihood (likely, at least as 
likely as not, not likely) that any such 
disorder is related to the veteran's 
active service or is otherwise 
attributable to service.   

3.  The claims file should be provided to 
each examiner for review in conjunction 
with the examinations. 

4.  The RO should then readjudicate the 
issues.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


